Title: From George Washington to the Delegates of the State Societies of the Cincinnati, May 1790
From: Washington, George
To: Delegates of the State Societies of the Cincinnati



[May 1790]

To the Delegates of the State Societies of the Cincinnati assembled at their triennial Meeting.
Gentlemen
 Although it is easier for you to conceive, than for me to explain the pleasing sensations which have been excited in my breast, by your congratulations on my appointment to the head of this rising Republic: yet I must take the liberty to thank you sincerely for the polite manner in which you felicitate our Countrymen, and testify your regard to me on this occasion.
In addition to that reward for your Sufferings & Services which arises from the consciousness of having done your duty; you have erected monuments more expressive of your merits than even the universal applause of your Country, in the establishment of its Independence and Sovereignty. Nor should any possible circumstances of poverty or adversity compel you to give up that sweet satisfaction for the part you have acted, which ought to attend you as well through the vicissitudes of life as in the moment of dissolution.
The candour of your fellow-citizens acknowledges the patriotism of your conduct in peace, as their gratitude has declared their obligations for your fortitude and perseverence in war. A knowledge that they now do justice to the purity of your intentions ought to be your highest consolation, as the fact is demonstrative of your greatest glory.
The object for which your gallantry encountered every danger, and your virtue sustained unparalleled difficulties, has happily been attained. A Government, promising protection and prosperity to the People of the United States, is established; and its operations hitherto have been such as to justify the most sanguine expectations of further success. It was naturally to be expected,

that lives which had long since been devoted on the Altar of Freedom, could never be offered at the Shrines of Anarchy or Despotism. And the offer which you make of the residue of those lives to support the Administration of this Government is not less a proof of its excellence, than an encouragemt for those concerned in its execution to use their best endeavours to make it a source of extensive and permanent blessings to their Country.
Whatever titles my military services may have given me to the regard of my Country, they are principally corroborated by the firm support of my brave and faithful Associates in the field: and, if any consideration is to be attributed to the successful exercise of my civil duties, it proceeds, in a great measure, from the wisdom of the Laws, and the facility which the Disposition of my fellow-citizens has given to their Administration.
To the most affectionate wishes for your temporal happiness, I add a fervent prayer for your eternal felicity.

Go: Washington

